The description of the premises in controversy was sufficient. (Whitney v. Buckman, 19 Cal. 300 ; Castro v. Gill, 5 Cal. 40; Stanley v. Green, 12 Cal. 148; People v. Leet, 23 Cal. 163.) The complaint was sufficient. (Coryell v. Cain, 16 Cal. 567.)
Myrick, J.
1. The first point presented is, that the complaint is radically defective- as to the description of the real estate sought to be recovered. The description contained in the complaint is as follows :
“ The following described real estate, situate in Mendocino County, State of California, and more particularly described as follows: Certain lands on the south-western portion of the Round Valley Indian reservation, being the lands on which the house and corral known as ‘ McKay’s winter quarters ’ is situated, and the lands enclosed by said corral, being about two acres of land, more or less, together with said house and corral; the said house being a one-story board shanty, situated in about two hundred feet of said corral; the said corral being enclosed partly by a picket and partly by a brush fence ; the said land, corral, and house being all in township twenty-three north, range thirteen west, Mount Diablo meridian.”
We cannot say that an officer, having a writ of restitution, could not find the property and deliver possession. A piece of real property known by some name may be sufficiently described by the use of the name. We apprehend that a deed containing the words, say, for example, “ the land on which the Occident*551al Hotel, in San Francisco, is situated,” would contain a sufficient description.
2. It may be, as appellant suggests, hard to tell whether the plaintiffs’ attorney intended the action to be ejectment or forcible entry; it seems to us, however, sufficient to justify its being treated as in-ejectment. Plaintiffs allege possession and right of possession in themselves on a day named, and that on that day defendant entered without right or title and ousted plaintiffs, and withholds the possession from plaintiffs. We do not see that the use of the words “willfully, fraudulently, maliciously and forcibly ” detract from the character of the complaint as a complaint in ejectment.
3. The defendant did not deny that plaintiffs were in possession on the twenty-fourth of January, 1882, the day of the alleged ouster, and did not deny the withholding. The trial was had upon the question as to who had the right of possesslpn. Upcfa this point the evidence was conflicting. One of the plaintiffs testified that when the plaintiffs took possession in 1880, the premises were vacant, portions of the corral fence were down, and the door of the shanty open, and hogs and cattle could go through. He also denied that the defendant ever had possession of the land before the plaintiffs. The testimony of the defendant was in conflict with this as to prior possession. The jury had-the evidence to consider, and rendered a verdict for plaintiffs. We would not be justified in disturbing it.
Judgment and order affirmed.
Sharpstein, J., and Thornton, J., concurred.